—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered April 6, 1998, convicting defendant, after a jury trial, of two counts of robbery in the first degree and three counts of robbery in the second degree, and sentencing him to a term of 20 years concurrent with three terms of 12 years, and consecutive to a term of 20 years, and order, same court and Justice, entered on or about March 22, 2000, which denied defendant’s motion pursuant to CPL 440.10 to vacate his judgment of conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
The court properly permitted defendant to waive his right to counsel and to appear pro se at sentencing. The court was knowledgeable about defendant’s background and adequately warned him of the risks of self-representation. Moreover, defendant was represented by counsel throughout the trial and chose to represent himself only for the sentencing stage of the *263proceedings (see, People v Cabassa, 79 NY2d 722, 730-731, cert denied sub nom. Lind v New York, 506 US 1011).
Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no basis for reversal.
The court’s denial of defendant’s CPL 440.10 motion to vacate the judgment was correct. Concur — Rosenberger, J. P., Nardelli, Ellerin, Saxe and Friedman, JJ.